Title: To Alexander Hamilton from Robert Morris, 10 May 1796
From: Morris, Robert
To: Hamilton, Alexander


Philada. May 10th. 1796
Dear Sir
Your letter dated April 9th. but which was written yesterday, I presume, came to hand this Morning and I have since the receipt of it and of one from Colo Ogden seen Colo Walker who tells me that he left power with you to adjust with the latter the business of the Mortgage formerly granted by me to Colo W. Smith on behalf of Mr Pulteney &c., therefore I presume it has been settled in some way or other. Colo Ogden has sent me a Copy of the Articles of agreement made by him on my behalf with Othniel Taylor & Asa Danforth for the Sale of 50000 Acres of Land, and in order to have the affair compleatly finished, I proposed to Colo Walker that I would Convey the said 50,000 Acres to him and assign to him the above mentioned Contract which binds the parties to pay $57,500 and interest at the times therein mentioned. My debt to Mr. Pulteney for which the Mortgage was given is about fifty thousand Dollrs of Six ⅌ Ct Stock now Worth about 17/4 in the pound, but that I would Commute it into Money at 20/ or par, and Colo Walker to pay the bale of the Account, & enter Satisfaction on the Mortgage discharging me of the demand. It appears to me that this is necessary in order to give Value to the Mortgage I am to make to you and I have thus explained myself lest Colo Walker might misunderstand or not Recollect clearly my proposition. I think it is fair, honorable and generous such as will be approved by the principal, and therefore I expect that you will advise his Concurrence. I will have the Mortgage to you immediately drawn and the form you prescribe Shall be duly observed. I expect however to hear from you & Col Walker in answer to this letter, as I consider my hands to be tied up by the Chancery Suit, untill the Mortgage is discharged.
I am Dr Sir
